Case 1:20-cv-10639-TLL-PTM ECF No. 19, PageID.441 Filed 10/02/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

DONALD J. ROBERTS, II, and

GUN OWNERS OF AMERICA, INC.,

            Plaintiffs,
                                                Case No. 20-cv-10639-TLL-PTM
v.
                                                Hon. Thomas L. Ludington
U.S. JUSTICE DEPARTMENT,

BUREAU OF ALCOHOL, TOBACCO, FIREARMS
AND EXPLOSIVES, and

REGINA LOMBARDO, in her official capacity as
Acting Director, Bureau of Alcohol, Tobacco,
Firearms, and Explosives,

            Defendants.

_____________________________________________________________________________/
Kerry L. Morgan (P32645)                        Robert J. Olson
PENTIUK, COUVREUR & KOBILJAK, P.C.              William J. Olson
2915 Biddle Avenue, Suite 200                   Jeremiah L. Morgan
Wyandotte, MI 48192                             WILLIAM J. OLSON, P.C.
Main: (734) 281-7100                            370 Maple Avenue West, Ste. 4
F: (734) 281-2524                               Vienna, VA 22180
KMorgan@pck-law.com                             T: (703) 356-5070
*Counsel for Plaintiffs                         T: (540) 450-8777
F: (703) 356-5085                               wjo@mindspring.com
                                                Of Counsel
_____________________________________________________________________________/
Case 1:20-cv-10639-TLL-PTM ECF No. 19, PageID.442 Filed 10/02/20 Page 2 of 2




 JOINT STIPULATION OF DISMISSAL OF COUNT FOUR WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with the concurrence of both

parties hereto, Plaintiffs Donald J. Roberts, II and Gun Owners of America, Inc. dismiss its

Fourth Cause of Action only, as plead in its Complaint (ECF 1) of the above-captioned suit

without prejudice.

                                                   /s/ Kerry L. Morgan
                                                   Kerry L. Morgan (P32645)
                                                   Pentiuk, Couvreur & Kobiljak, P.C.
                                                   2915 Biddle Avenue, Suite 200
                                                   Wyandotte, MI 48192
                                                   Main: (734) 281-7100
                                                   F: (734) 281-2524
                                                   KMorgan@pck-law.com
                                                   *Counsel for Plaintiffs
Dated: September 29, 2020
                                                   Robert J. Olson
                                                   William J. Olson
                                                   Jeremiah L. Morgan
                                                   William J. Olson, P.C.
                                                   370 Maple Avenue West, Suite 4
                                                   Vienna, VA 22180-5615
                                                   T: (703) 356-5070
                                                   T: (540) 450-8777
                                                   F: (703) 356-5085
                                                   wjo@mindspring.com (e-mail)
                                                   Of counsel




                                               2
